Citation Nr: 0026285	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-43 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.  

2.  Entitlement to service connection for headaches, claimed 
as secondary to an undiagnosed illness.  

3.  Entitlement to service connection for a hysterectomy with 
a history of uterine fibroids.

4.  Entitlement to a rating higher than 10 percent for a skin 
condition.  

5.  Entitlement to a compensable evaluation for a right ankle 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran's service has not been verified, but the RO 
reports she service from November 1979 to April 1980 (it is 
unknown whether this was initial active duty for training 
with the Reserve or whether it was active duty), and the RO 
also reports that she had active duty from December 1990 to 
September 1991.  She reportedly had other periods of active 
duty for training or inactive duty training in the Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
partly from an August 1994 RO decision which denied service 
connection for headaches and a left shoulder condition.  The 
veteran timely appealed these two claims.  The August 1994 RO 
decision granted service connection and a noncompensable 
rating for a skin condition (seborrheic dermatitis), and the 
veteran timely appealed for a higher rating; although a March 
1998 RO decision granted a higher rating of 10 percent for 
this condition, the veteran has not indicated she is 
satisfied with such rating, and thus the issue remains on 
appeal.  AB v. Brown, 6 Vet.App. 35 (1993).  

The RO has not certified the issue of service connection for 
a hysterectomy with a history of uterine fibroids, although 
the Board finds that the veteran timely appealed such issue.  
In this regard, the file shows that in September 1997 the RO 
denied service connection for uterine fibroids (for which the 
veteran had a hysterectomy); and the transcipt of the 
veteran's testimony at a December 1997 RO hearing constitutes 
a timely notice of disagreement with that decision.  Tomlin 
v. Brown, 5 Vet.App. 355 (1993).  A March 1998 supplemental 
statement of the case added this issue, and later that month 
the veteran filed a timely substantive appeal.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.302 
(1999).

A March 1998 RO decision granted service connection and a 
noncompensable rating for a right ankle disability, and in 
March 1998 the veteran filed a timely notice of disagreement 
with the evaluation assigned.  In April 2000, the RO sent her 
a statement of the case on the issue of entitlement to a 
higher rating for the right ankle condition, but the file 
does not show a timely substantive appeal within 60 days 
thereafter.  Id.  The question of the timeliness of the 
appeal of this issue is one of the subjects of the below 
remand.

The Board also notes that the veteran initial appealed an 
August 1994 RO decision which denied service connection for a 
respiratory condition and diarrhea.  However, the veteran 
withdrew her appeal of such issues at the time of the 
December 1997 RO hearing, and thus such issues are not before 
the Board.  38 C.F.R. § 20.204.


REMAND

With respect to the pending claims for service connection, 
the Board notes that service connection is based on a 
disability being related to a period of service, yet the RO 
has never verified the veteran's periods of service.  This 
should be accomplished, including verification of all periods 
of Reserve service (the veteran claims at least one of the 
disabilities was incurred during active duty for training).  
Regardless of whether or not the service connection claims 
are well grounded, the RO should also obtain any additional 
service medical records (including from Reserve service) and 
relevant VA medical records.  McCormick v. Gober, No. 98-48 
(U.S. Vet.App. Aug. 18, 2000).  

As to the claim for a rating higher than 10 percent for a 
skin condition, this claim is well grounded, meaning 
plausible, and the file indicates there is a further VA duty 
to assist the veteran with this claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159; Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  It has been several years since the 
veteran had a VA compensation examination for this condition, 
and she asserts the condition has worsened; thus a current 
examination is warranted.  Caffrey v. Brown, 6 Vet.App. 377 
(1994).  Any recent treatment records concerning this 
condition should also be obtained.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  

As noted in the introduction, it appears that the veteran has 
not filed a timely substantive appeal on the issue of 
entitlement to a compensable rating for a right ankle 
condition.  The Board thus may dismiss the appeal as being 
untimely.  However, to accord the veteran due process, she 
should be given an opportunity to submit evidence and 
argument on the question of timeliness of the appeal.  Marsh 
v. West, 11 Vet.App. 468 (1998).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should contact the service 
department and obtain verification of the 
dates of all of the veteran's military 
service (as well as character of 
discharge), including periods of active 
duty, active duty for training, and 
inactive duty training. Copies of all DD 
Forms 214 should also be obtained.

2.  The RO, through the appropriate 
service department office, should obtain 
any additional service medical records of 
the veteran (including those from ongoing 
Reserve service).

3.  The RO should obtain VA medical 
records, dated since the last ones on 
file, concerning the conditions for which 
service connection is claimed (a left 
shoulder condition, headaches, and a 
hysterectomy with a history of uterine 
fibroids).  The RO should also ask the 
veteran to identify all sources of recent 
VA or non-VA treatment for her service-
connected skin condition, and the RO 
should obtain copies of such records.

4.  The RO should have the veteran 
undergo a VA examination to determine the 
nature and severity of her service-
connected skin condition.  The claims 
folder should be provided to and reviewed 
by the doctor in conjunction with the 
examination.

5.  The RO should give the veteran and 
her representative an opportunity to 
submit evidence and argument on the 
question of whether a timely substantive 
appeal has been filed on the issue of 
entitlement to a compensable rating for a 
right ankle disability.

6.  Thereafter, the RO should review the 
issues on appeal.  If action is adverse 
to the veteran, she and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


- 5 -


- 1 -


